Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2020

                                     No. 04-19-00642-CV

                                     David RODRIGUEZ,
                                           Appellant

                                               v.

Richard R. STORM Jr.; H-E-B, LP, Law office of Shelton & Valadez; Mark A. Giltner; William
                              Tate; and Stephen Martinez,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-13590
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

       Appellant’s reply brief was due on March 20, 2020. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellant filed a first motion for a thirty-day extension of time to file the reply
brief. On March 31, 2020, Appellant filed his reply brief.
       Appellant’s motion is GRANTED. Appellant’s reply brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court